Citation Nr: 1622087	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected (NSC) pension benefits, in the amount of $3,654.00.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1954 to January 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 determination of the Committee on Waivers and Compromises (Committee) in Philadelphia, Pennsylvania, that denied the Veteran's request for a waiver of overpayment.

The Veteran was scheduled for a videoconference hearing before the Board in April 2016.  In March 2016, he withdrew his hearing request and asked that his case be decided on the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In November 2009, the Veteran's spouse became entitled to Social Security Insurance (SSI) benefits. 

2.  The Veteran did not report these benefits to VA, which created an overpayment of NSC pension benefits in the amount of $3,654.00

3.  The Veteran was at fault in the creation of the overpayment because he did not inform VA of his wife's SSI benefits.
 
4.  Repayment of the overpayment would not cause the Veteran undue hardship.
 
5.  Recovery of the debt would not be inequitable or against good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of NSC pension benefits, in the amount of $3,654.00 have not been met.  38 U.S.C.A. § 5302, 5304 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran receives non-service-connected pension benefits, which are in part based on his family income.  Letters dated in December 2002, February 2004, July 2006, January 2007, February 2008, February 2010, March 2010, September 2011, December 2011, and January 2013, informed the Veteran that it is his responsibility to inform VA for any changes to family income from all sources.  Some of these letters specifically noted that any changes in Social Security benefits must be reported and could impact his pension award.  These letters informed the Veteran that his NSC pension benefits could be recalculated based upon his total family income.  Even prior to the instant appeal, VA had recalculated his NSC pension benefits multiple times.  

In January 2013, VA notified the Veteran that it was adjusting his NSC pension benefits based on receipt of information that his spouse was receiving SSI benefits.  The RO determined that this adjustment resulted in an overpayment of VA NSC pension benefits.  In February 2013, VA wrote to the Veteran informing him that he had been paid an overpayment of $3,654.00, and he responded with a request for a waiver of repayment of the overpayment.  The Board notes that there has been no challenge to the validity of the overpayment calculations. 

In a March 2013 decision, VA denied the Veteran's request for a waiver.  The Committee determined that there was no fraud, misrepresentation or bad faith on the part of the Veteran.  It further determined that the overpayment was created due to the fault of the Veteran and that recoupment of the overpayment would not be against equity and good conscience.  In this decision, it noted that the Veteran reported he would be able to repay the debt at a rate of $100.00 per month.  
The Veteran asserts on his July 2013 notice of disagreement (NOD) that he did not know he was getting overpaid.  In his September 2013 substantive appeal, he indicated that he did not know he had to report his wife's SSI payments, and it was an oversight.  He further asserted that recoupment of the overpayment would cause them financial hardship. 

Given the Veteran's assertions that he did not know that an overpayment had been created, the Board finds that the facts of this case do not reveal fraud, misrepresentation, or bad faith on his part in the creation of the overpayment in question.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(a).  As such, the Board must now proceed to the question of whether the recovery of the overpayment would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

The first and second elements pertain to the fault of the debtor versus the fault of VA.  The responsibility in the creation of the overpayment of benefits rests with the Veteran, inasmuch as it was due to his failure to comply with his regulatory duty to report any changes in his family income.  Although the Veteran asserts that he was unaware that an overpayment was being created or that he did not know he had to report his wife's SSI payments, the fact remains that he had been provided multiple notices over the years that he needed to report to VA any family income from all sources (including SSA benefits), and he failed to do.  Therefore, the Board concludes that there was fault on the part of the Veteran resulting in the overpayment.

In addressing the balancing of faults, the Board finds that VA is not at fault in the creation of the overpayment because it notified him that he must report family income from any sources to ensure that his NSC benefits were properly calculated.  Additionally, when VA discovered his wife's receipt of SSI benefits, VA took prompt action to inform the Veteran that an overpayment had been created.

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the Veteran of food, clothing, shelter, or other basic necessities.  In this regard, the Veteran submitted a Financial Status Report (FSR) in March 2013 showing total monthly household net income of $1,767.00 consisting of his SSA benefits in the amount of $1,240.00 and his wife's SSA benefits in the amount of $527.00.  The Veteran listed his total monthly expenses as $1,224.00 with family income exceeding monthly expenses by $543.00.  

In light of the Veteran having monthly income in excess of monthly expenses of at least $543.00 and his reported ability to pay $100 per month if his waiver request is denied, the Board finds that the collection of the debt would not deprive the Veteran of basic necessities or pose an undue hardship on him.

Regarding the element of defeating the purpose of the intended benefit, the purpose of VA pension benefits is to provide supplemental income to veterans of periods of war who are permanently and totally disabled due to non-service connected disabilities and whose income is below a certain level.  The record reflects that the Veteran and his family received additional SSI income for his wife, and that his income was above the level for receiving pension benefits during the timeframe in question.  His income exceeds his expenses and he would be able to repay the debt in installments, and not in one lump sum.  Therefore, recovery of the overpayment would not defeat the purpose of the intended benefit.

The Board further concludes that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of additional pension benefits paid) based on his failure to timely notify VA that his wife was receiving SSI benefits.

The Board also has considered the factor of whether the Veteran's reliance on the benefits caused him to change his position to his detriment.  The Veteran may have changed his position in reliance on the benefit amount, as he relied on the pension benefits to pay his monthly bills and the recovery of the overpayment is retroactive.  However, the evidence does not show, nor does the Veteran contend, that he changed position to his detriment in reliance on these additional benefits.

Weighing all the factors considered above based on the entire circumstances of this case, the Board concludes that a preponderance of those factors is against waiver of recovery.  Accordingly, the Board finds that recovery of the overpayment of $3,654.00 is not against equity and good conscience, and waiver of recovery of the overpayment is denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a waiver of recovery of the overpayment of VA NSC pension benefits, in the amount of $3,654.00, is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


